Citation Nr: 1612383	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the reduction of the evaluation for service-connected lumbosacral strain from 40 percent to 20 percent.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to October 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision reduced the Veteran's rating for her service-connected back disability, and it denied her claim for a TDIU.  

The matter of the reduction in the assigned disability rating for the Veteran's service-connected back disability does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  The reduction in this case stems from the Veteran's claim for entitlement to a TDIU.  The Veteran did not contend in that claim or in any communication since that point that her back disability warrants a rating in excess of 40 percent.  Accordingly, the Board shall limit its decision here to the propriety of the reduction regarding that disability.

In January 2015, the Veteran submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  At the time of the reduction, the evidence failed to show a material improvement in the Veteran's back disability, or that any material improvement was reasonably certain to be maintained under the ordinary condition of life.  

2.  The Veteran is currently service connected for six disabilities; she has a combined rating of 90 percent and three disabilities rated at 40 percent or higher.  

3.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The April 2012 reduction of the evaluation for a low back disability was not proper; restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction of Low Back Evaluation

To properly reduce a disability rating, VA must meet both procedural and substantive benchmarks. 

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer, 2 Vet. App. at 277.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.

Turning to the facts of this case, the Veteran suffered an injury to her back during her active service.  Records show that she was injured in a truck accident while stationed in Eastern Europe.  She sought service connection for a low back disability immediately after her separation from service.  The RO granted her claim in a February 2000 rating decision; a noncompensable rating was assigned at that time.  In October 2000, the RO increased the Veteran's rating to 10 percent.  In February 2005, the RO increased the Veteran's rating to 20 percent.  

The Veteran submitted a claim for an increased rating for her service-connected back disability in July 2005.  She underwent a VA examination germane to her claim in August 2005.  At that examination, the examiner reported that the Veteran had forward flexion to 40 degrees with pain beginning at 20 degrees.  Based on this finding, the RO increased the Veteran's rating to 40 percent in a January 2006 rating decision, effective July 7, 2005-the date her claim was received by the RO.  

The Veteran sought a TDIU in a November 2009 claim.  In conjunction with that claim, she underwent a VA examination in February 2009.  Based on the results of that examination, the RO reduced the Veteran's rating for her service-connected back disability to 20 percent in a May 2010 rating decision.  The Veteran filed a notice of disagreement with that reduction.  In response, in an August 2010 rating decision, the RO concluded that it should not have reduced the Veteran's rating based on the results of one examination.  It thus restored her rating to 40 percent effective December 16, 2009-the date it had formerly reduced her rating.  

The Veteran again sought a TDIU in an October 2010 claim, and she again underwent a VA examination in March 2011.  In an April 2012 rating decision, the RO reduced the Veteran's rating to 20 percent, effective March 24, 2011, the date of the VA examination.  The RO cited to both the February 2009 and March 2011 VA examinations to find that the Veteran no longer met the criteria for a 40 percent rating.  The Veteran thereafter perfected her appeal of this issue.

Turning first to the procedural requirements, the RO did not issue a proposed rating decision regarding the Veteran's reduction, nor did it allow her an opportunity to submit additional evidence or argument prior to her reduction.  In this case, however, the RO was not required to follow the parameters of 38 C.F.R. § 3.105(e), as a reduction in the Veteran's evaluation for her back disability did not result in a reduction or discontinuance of the payments being made.  Because the reduction in question here did not result in a reduction in the Veteran's overall benefits, the due process requirements of 38 C.F.R. § 3.105(e) were not necessary as there was no reliance on a greater benefit.  

That said, the reasoning for reducing the Veteran's back evaluation did not meet the substantive requirements for a reduction.  Although the earlier rating reduction action was within five years of the effective date of the rating, the subsequent reduction action on appeal was over five years.  Because the Veteran's 40 percent rating had been in effect for over five years at the time of the April 2012 reduction, any effort to reduce the Veteran's rating would have to meet the more stringent criteria of 38 C.F.R. § 3.344(a) and (b).  Specifically, 38 C.F.R. § 3.344(a) provides that the entire record of examinations and the claimant's medical and industrial history must be reviewed.  Examinations that are "less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  That regulation further provides that even where material improvement in a disability is shown, the RO must consider whether that improvement will be maintained under the ordinary conditions of life.  Id.  

Here, in support of its rating reduction, the RO cited to VA examinations from February 2009 and March 2011 that showed improvement in the Veteran's disability.  In reviewing those examinations, however, the Board finds that their findings were incomplete at best.  Each examination noted that the Veteran had forward flexion in her lumbar spine to 50 degrees "with pain."  Neither examination, however, provided where that pain actually began.  This incomplete finding is in direct contrast to the August 2005 examination (which formed the basis for the Veteran's increase to 40 percent), which noted that the Veteran had forward flexion to 40 degrees with pain beginning at 20.  The February 2009 and March 2011 examinations in question were thus "less full and complete" than the August 2005 examination that led to the 40 percent rating in question.  This failure alone warrants a reversal of the RO's reduction of the Veteran's back disability.  

Further, the RO made no findings as to whether the purported improvement in the Veteran's disability would be maintained under the ordinary conditions of life.  Considering that the Veteran's disability rating had steadily increased since the initial grant of service connection in 2000, this standard does not appear to have been met on the surface.

Because the reduction of the Veteran's back disability evaluation did not meet the substantive requirements, the reduction is improper. Accordingly, the reduction must be vacated and the prior rating restored effective March 24, 2011.

II.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for six disabilities: posttraumatic stress disorder (PTSD), rated at 50 percent; residuals of a traumatic brain injury (TBI), rated at 40 percent; lumbosacral strain, rated at 40 percent; migraine headaches, rated at 30 percent; residuals of a left knee injury, rated at 10 percent; and scars of the left leg, rated as noncompensably disabling.  The Veteran's combined rating is 90 percent.  Thus, she meets the schedular criteria for a TDIU.  

The evidence also shows that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  In support of her claim, the Veteran submitted a December 2014 opinion from a private vocational consultant, S.B.  That consultant summarized the Veteran's current disabilities and the effects that her symptoms have on her employment outlook.  She concluded that the Veteran "is totally and permanently precluded from performing work at a substantial, gainful level due to the severity of her service-connected" disabilities.  

VA examinations regarding the Veteran's ability to secure or follow a substantially gainful occupation either support her claim or are inadequate for rating purposes.  The examiner from a March 2011 VA PTSD examination concluded that the Veteran was "significantly impaired as a result of her PTSD and would likely have difficulty sustaining gainful employment."  Though the RO obtained a subsequent addendum opinion from a different examiner in November 2011, that examiner merely repeated the findings of the earlier examination and provided no further insight.  Also, although the Veteran underwent a VA general medical examination in March 2011, the examiner simply stated that she was "unclear as to why [the Veteran] would be unable to obtain or maintain gainful employment" due to her back, left leg, and headache disabilities.  This bald conclusion, unsupported by any references to the record or any findings that the examiner made, is inadequate.  

Accordingly, the record contains two opinions in support of the Veteran's claim and one inadequate opinion against.  Considering the Veteran's numerous service-connected disabilities and the effects that those disabilities have on her ability to secure or follow a substantially gainful occupation, no further development is required.  Quite simply, the evidence shows that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A TDIU is therefore warranted throughout the rating period on appeal.  


ORDER

Restoration of a 40 percent rating for service-connected lumbosacral strain is granted, effective March 24, 2011, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


